        Case 6:20-cv-00317-ADA Document 54 Filed 04/12/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                           WACO DIVISION
KIRSCH RESEARCH AND                         §
DEVELOPMENT, LLC                            §      CIVIL NO:
                                            §      WA:20-CV-00317-ADA
vs.                                         §
                                            §
IKO INDUSTRIES, INC


                 ORDER SETTING MARKMAN HEARING
         IT IS HEREBY ORDERED that the MARKMAN HEARING in the above entitled
and numbered case is set for 1:30 PM on Wednesday, April 28, 2021. The hearing will take
place via Zoom.


       IT IS SO ORDERED this 12th day of April, 2021.




                                            ______________________________
                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE
